Title: To George Washington from William Fairfax, 1 July 1757
From: Fairfax, William
To: Washington, George



Dear Sr
Alexandria 1st July 1757.

I am glad You had no repeated Advices of the approaching Enemy wch has admitted the Discharge of Captain Fx and Company of ill disciplin’d Militia and generally composd of malevolent Persons. A Proof of our inconsiderate Medley is given in our not been able to send more than nine Persons from this County to add to yr Regiment. I referr to Colo. Carlyle’s giving You an Accot how our odly mixt Court had it’s Interruptions and Some Delinquents escapd; And I much doubt whether the

County’s below will have better Success—If Money had been placed in every County a more likely Chance to enlist Men. Every one that has Seen Fort Loudoun speak well of it’s Structure, Situation & Commander. I wish it was in my Power to give the Workmen a Suitable Encouragement. Your Care no doubt is to compleat your Walls, Ramparts & Parapets, to mount your Guns, Secure yr Gates and come at Water against any sudden Approach of an Enemy. Another Set of Workmen if You have them, can finish Yr, the Officers Lodging & Barracks. I suppose You do Not much converse with Mr Atkin as You are silent about Him. The disbanding our Troops of Horse Militia has put the Officers under Suspence It can’t be intended the late Horses Officers shall be placd in the common Rank and how to be posted is not exprest. Other Inconsistences might be mentiond, but suppose You have observd them. That We have not yet heard of the expected Shipping & Transports from England & Cork’s Arrival is a Matter of Wonder & Concern. No doubt Ld Loudoun has many Uneasinesses on their Delay. Genl Webb, Colo. Stanwix &c. lamenting their Inaction unless the March of the Enemy in Pensylvania cause some of their Troops to watch & interrupt their Motions—As Œtasati is a noted Warrior, perhaps He will undertake some notable Exploit to revenge Capt. Spotswood if Fallen. For Pticulars referr to Colo. Carlyle.
The Family here together offer their affect. Complts and Wishes that all your Desires may be fully answer’d which I attest and confirm as Dear Sr Yr very affecte Friend and obedient hle Servt

W: Fairfax

